 

 

USDC SBNY

 

 

 

 

 

 

 

DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
X DATE FILED: iz 73219
SHUZHEN CAO, = =
Plaintiff,
- against - ORDER

155 S.G.S. CORP, et al.
18 CV 10338 (ALC) (KNF)

Defendants.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that the settlement conference scheduled previously in the above-
captioned action for November 19, 2019, shall be held on April 7, 2020, at 10:30 a.m., in courtroom
228, 40 Centre Street, New York, New York.

Dated: New York, New York SO ORDERED:
December 30, 2019 clprie thas ' Pn

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
